48 N.J. 134 (1966)
224 A.2d 321
JAMES W. LONG, AS ADMINISTRATOR AD PROSEQUENDUM OF THE ESTATE OF JAMES W. LONG, JR., DECEASED, ETC., PLAINTIFF-RESPONDENT,
v.
SUTHERLAND-BACKER COMPANY, A BODY CORPORATE, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued October 24, 1966.
Decided November 7, 1966.
*135 Mr. James D. Carton, III argued the cause for appellant (Messrs. Carton, Nary, Witt & Arvanitis, attorneys).
Mr. Peter Shebell, Jr. argued the cause for respondent (Mr. Thomas F. Shebell, attorney).
The opinion of the court was delivered
PER CURIAM.
The judgment is reversed for the reasons expressed in the dissenting opinion of Judge Kolovsky in the Appellate Division, 92 N.J. Super. 556.
For reversal  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, HALL, SCHETTINO and HANEMAN  6.
For affirmance  None.